          Case
           Case1:14-cv-00581-VEC
                1:14-cv-00581-VEC Document
                                   Document336-1
                                            339 Filed
                                                 Filed04/30/20
                                                       04/15/20 Page
                                                                 Page12ofof67


                                                                          USDC SDNY
UNITED STATES DISTRICT COURT                                              DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                             ELECTRONICALLY FILED
                                                                          DOC #:
 SECURITIES AND EXCHANGE COMMISSION,                                      DATE FILED: 04/30/2020

                                      Plaintiff,
                                                                14 CIV. 0581 (VEC)
                        v.                                      ECF CASE

 LAWRENCE E. PENN III, ALTURA ST. MICHAEL
 EWERS, CAMELOT ACQUISITIONS SECONDARY
 OPPORTUNITIES MANAGEMENT, LLC, THE
 CAMELOT GROUP INTERNATIONAL, LLC and
 SSECURION LLC,
                           Defendants,

                 - AND -

 A BIGHOUSE FILM AND PHOTOGRAPHY STUDIO
 LLC,

                                      Relief Defendant.


                        FINAL JUDGMENT AS TO DEFENDANT
                     THE CAMELOT GROUP INTERNATIONAL, LLC

          WHEREAS on January 30, 2014, Plaintiff Securities and Exchange Commission (the

“Commission”) commenced this action by filing a Complaint, Order to Show Cause, and

supporting papers, including a memorandum of law, declarations, and exhibits, for its emergency

application for a temporary restraining order, preliminary injunction, asset freeze and other

relief;

          WHEREAS the same day, the Court entered an Order to Show Cause, Temporary

Restraining Order, and Order Freezing Assets and Granting Other Relief (Docket Entry 2);

          WHEREAS the Court entered an Order Imposing Preliminary Injunction and Other

Relief Against Defendants Lawrence E. Penn III (“Penn”), Camelot Acquisitions Secondary

Opportunities Management, LLC (“CASO Management”), and The Camelot Group

                                                   1
        Case
         Case1:14-cv-00581-VEC
              1:14-cv-00581-VEC Document
                                 Document336-1
                                          339 Filed
                                               Filed04/30/20
                                                     04/15/20 Page
                                                               Page23ofof67



International, LLC (“CGI”) on July 11, 2014 (Docket Entry 56) that, among other things, froze

the defendants’ assets pending the final disposition of this action;

       WHEREAS Defendant CGI entered a general appearance;

       WHEREAS on October 1, 2018, the Court entered a final judgment as to Defendant

Penn ordering him to pay disgorgement of $9,286,916.65, plus prejudgment interest at the IRS

underpayment rate, and a civil penalty of $9,286,916.65 (Docket Entry 300); and

       WHEREAS on March 17, 2020, the Court granted the Commission’s motion for

summary judgment against Defendant CGI (Docket Entry 335):

                                                 I.

       NOW, THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED

that Defendant CGI is permanently restrained and enjoined from violating, directly or indirectly,

Section 10(b) of the Securities Exchange Act of 1934 (the “Exchange Act”) [15 U.S.C. § 78j(b)]

and Rule 10b-5 promulgated thereunder [17 C.F.R. § 240.10b-5], by using any means or

instrumentality of interstate commerce, or of the mails, or of any facility of any national

securities exchange, in connection with the purchase or sale of any security:

       (a)     to employ any device, scheme, or artifice to defraud;

       (b)     to make any untrue statement of a material fact or to omit to state a material fact
               necessary in order to make the statements made, in the light of the circumstances
               under which they were made, not misleading; or

       (c)     to engage in any act, practice, or course of business which operates or would
               operate as a fraud or deceit upon any person.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who

receive actual notice of this Final Judgment by personal service or otherwise: (a) Defendant




                                                  2
        Case
         Case1:14-cv-00581-VEC
              1:14-cv-00581-VEC Document
                                 Document336-1
                                          339 Filed
                                               Filed04/30/20
                                                     04/15/20 Page
                                                               Page34ofof67



CGI’s officers, agents, servants, employees, and attorneys; and (b) other persons in active

concert or participation with Defendant CGI or with anyone described in (a).

                                               II.

       IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Defendant CGI is

permanently restrained and enjoined from violating, directly or indirectly, Sections 206(1) and

206(2) of the Advisers Act [15 U.S.C. §§ 80b-6(1), (2)] by, while acting as an investment

adviser, using the mails or any means or instrumentality of interstate commerce:

       (a)     to employ any device, scheme or artifice to defraud any client or prospective
               client; or

       (b)     to engage in any transaction, practice or course of business which operates as a
               fraud or deceit upon any client or prospective client.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who

receive actual notice of this Final Judgment by personal service or otherwise: (a) Defendant

CGI’s officers, agents, servants, employees, and attorneys; and (b) other persons in active

concert or participation with CASO Management or with anyone described in (a).

                                              III.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant CGI is

jointly and severally liable with Defendant Penn for disgorgement in the amount of $8,627,004,

representing profits gained as a result of the conduct alleged in the Complaint, together with

prejudgment interest thereon in the amount of $2,556,971.61, for a total of $11,183,975.61.

Defendant CGI shall satisfy this obligation by paying $11,183,975.61 to the Securities and

Exchange Commission within 14 days after entry of this Final Judgment.

       Defendant CGI may transmit payment electronically to the Commission, which will

provide detailed ACH transfer/Fedwire instructions upon request. Payment may also be made

                                                 3
        Case
         Case1:14-cv-00581-VEC
              1:14-cv-00581-VEC Document
                                 Document336-1
                                          339 Filed
                                               Filed04/30/20
                                                     04/15/20 Page
                                                               Page45ofof67



directly from a bank account via Pay.gov through the SEC website at

http://www.sec.gov/about/offices/ofm.htm. Defendant CGI may also pay by certified check,

bank cashier’s check, or United States postal money order payable to the Securities and

Exchange Commission, which shall be delivered or mailed to

       Enterprise Services Center
       Accounts Receivable Branch
       6500 South MacArthur Boulevard
       Oklahoma City, OK 73169

and shall be accompanied by a letter identifying the case title, civil action number, and name of

this Court; The Camelot Group International, LLC as a defendant in this action; and specifying

that payment is made pursuant to this Final Judgment.

       Defendant CGI shall simultaneously transmit photocopies of evidence of payment and

case identifying information to the Commission’s counsel in this action. By making this

payment, Defendant CGI relinquishes all legal and equitable right, title, and interest in such

funds and no part of the funds shall be returned to Defendant CGI.

       The Commission shall hold the funds (collectively, the “Fund”) and may propose a plan

to distribute the Fund subject to the Court’s approval. The Court shall retain jurisdiction over the

administration of any distribution of the Fund. If the Commission staff determines that the Fund

will not be distributed, the Commission shall send the funds paid pursuant to this Final Judgment

to the United States Treasury.

       The Commission may enforce the Court’s judgment for disgorgement and prejudgment

interest by moving for civil contempt (and/or through other collection procedures authorized by

law) at any time after 14 days following entry of this Final Judgment. Defendant CGI shall pay

post-judgment interest on any delinquent amounts pursuant to 28 U.S.C. § 1961.




                                                 4
        Case
         Case1:14-cv-00581-VEC
              1:14-cv-00581-VEC Document
                                 Document336-1
                                          339 Filed
                                               Filed04/30/20
                                                     04/15/20 Page
                                                               Page56ofof67



                                              IV.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant CGI

shall pay a civil penalty in the amount of $8,627,004 to the Securities and Exchange Commission

pursuant to Section 21(d) of the Exchange Act and Section 209(e) of the Advisers Act.

Defendant CGI shall make this payment within 14 days after entry of this Final Judgment.

       Defendant CGI may transmit payment electronically to the Commission, which will

provide detailed ACH transfer/Fedwire instructions upon request. Payment may also be made

directly from a bank account via Pay.gov through the SEC website at

http://www.sec.gov/about/offices/ofm.htm. Defendant CGI may also pay by certified check,

bank cashier’s check, or United States postal money order payable to the Securities and

Exchange Commission, which shall be delivered or mailed to

       Enterprise Services Center
       Accounts Receivable Branch
       6500 South MacArthur Boulevard
       Oklahoma City, OK 73169

and shall be accompanied by a letter identifying the case title, civil action number, and name of

this Court; The Camelot Group International, LLC as a defendant in this action; and specifying

that payment is made pursuant to this Final Judgment.

       Defendant CGI shall simultaneously transmit photocopies of evidence of payment and

case identifying information to the Commission’s counsel in this action. By making this

payment, Defendant CGI relinquishes all legal and equitable right, title, and interest in such

funds and no part of the funds shall be returned to Defendant CGI. The Commission shall send

the funds paid pursuant to this Final Judgment to the United States Treasury. Defendant CGI

shall pay post-judgment interest on any delinquent amounts pursuant to 28 USC § 1961.




                                                 5
          Case
           Case1:14-cv-00581-VEC
                1:14-cv-00581-VEC Document
                                   Document336-1
                                            339 Filed
                                                 Filed04/30/20
                                                       04/15/20 Page
                                                                 Page67ofof67



                                               V.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that this Court shall

retain jurisdiction of this matter for the purposes of enforcing the terms of this Final Judgment.



 Dated:       April 30, 2020



                                                 HONORABLE VALERIE E. CAPRONI
                                                 UNITED STATES DISTRICT JUDGE




                                                 6
